UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6653



JOHN D. SIMPSON,

                                                Petitioner - Appellant,

          versus


SUPREME COURT   JUDGE   OF   RICHMOND   STATE   OF
VIRGINIA,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-538-3)


Submitted:   July 3, 2002                   Decided:    August 5, 2002


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Simpson appeals the district court’s orders denying

his petition for a writ of mandamus and his motion filed under Fed.

R. Civ. P. 59(e).    We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.   Simpson v. Supreme

Court Judge, No. CA-01-538-3 (E.D. Va. Mar. 19, 2002; Apr. 18,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2